COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Joshua Tyrone Lane, Relator

Appellate case number:      01-15-00460-CR and 01-15-00461-CR

Trial court case number:    54972-1 and 54972-3

Trial court:                300th Judicial District Court of Brazoria County

        On May 19, 2015, relator, Joshua Tyrone Lane, filed a pro se motion for leave to
file a writ of mandamus, construed as a petition for writ of mandamus, seeking to compel
the respondent trial court to rule on his pending post-conviction DNA testing motion,
which he claims was filed on January 15, 2015, in the above-referenced trial cause
proceedings. Because the relator in his petition alleges that the State already responded
to his motion in the trial court, but it appears that this mandamus petition may not have
been served on the real party in interest, Brazoria County District Attorney’s Office, this
Court requests a response to the petition for writ of mandamus by any real party in
interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 30
days from the date of this order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court

Date: June 2, 2015